United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-753
Issued: July 11, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 20, 2014 appellant, through his attorney, filed a timely appeal from an
October 24, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish bilateral carpal tunnel
syndrome in the performance of duty causally related to factors of his federal employment.
On appeal, counsel contends that appellant has provided sufficient evidence to establish
that his bilateral carpal tunnel syndrome is related to his federal employment duties. He argues
that, although appellant did have other injuries, including a motor vehicle accident outside of
work, these outside injuries should not preclude an occupational claim for bilateral carpal tunnel
syndrome.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 22, 2012 appellant, then a 55-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he sustained an aggravation of his carpal tunnel
syndrome due to the repetitive work of his federal employment. Appellant submitted a narrative
statement indicating that his work required sorting, pushing, lifting and delivering mail.
In an October 26, 2012 letter, OWCP notified appellant of the deficiencies of his claim
and afforded him 30 days to submit additional evidence and respond to its inquiries. Appellant
did not respond.
By decision dated November 27, 2012, OWCP denied appellant’s claim on the basis that
the evidence failed to establish fact of injury.
On December 6, 2012 appellant, through his attorney, requested an oral hearing before an
OWCP hearing representative and submitted nerve conduction studies dated December 2, 2012.
In a June 13, 2012 report, Dr. Michael Grenis, a Board-certified orthopedic surgeon,
diagnosed bilateral carpal tunnel syndrome. He indicated that appellant was a postal worker who
also had a cervical spine problem and had been diagnosed with cervicalgia and cervical
radiculopathy. Dr. Grenis reported that appellant had been in four recent automobile accidents in
which he was rear-ended.
A hearing was held before an OWCP hearing representative on March 25, 2013.
Appellant submitted reports dated March 10 through August 3, 2011 from Dr. Dorota
Gribbin, a Board-certified physiatrist, who diagnosed cervicalgia, carpal tunnel syndrome, disc
disease and cervical and lumbar radiculopathies. On March 18, 2011 Dr. Gribbin diagnosed
right moderate carpal tunnel syndrome motor nerve entrapment neuropathy, left mild-tomoderate carpal tunnel syndrome sensory nerve entrapment neuropathy and right C7
radiculopathy. On October 10, 2011 she diagnosed spinal stenosis of lumbar region with
neurogenic claudication, pain in soft tissues of limb and abnormality of gait.
In reports dated October 14, 2011 through January 29, 2013, Dr. Gribbin diagnosed
displacement of lumbar intervertebral disc without myelopathy, neck sprain and strain, headache,
lumbago and lesion of ulnar nerve, indicating that appellant’s pain began after a motor vehicle
accident on October 13, 2011. She also diagnosed trigger finger and indicated that appellant had
a history of repetitive lifting.
Appellant submitted an electromyogram and nerve conduction studies (EMG/NCS) dated
February 13 and November 26, 2012. He also submitted physical therapy notes dated June 18
through 22, 2012.
By decision dated June 12, 2013, an OWCP hearing representative affirmed the
November 27, 2012 decision finding that appellant had not established fact of injury as the
medical evidence failed to establish a causal relationship between his bilateral carpal tunnel
syndrome and the accepted factors of his federal employment.

2

On July 25, 2013 appellant, through his attorney, requested reconsideration and submitted
a July 19, 2013 report from Dr. Gribbin who indicated that she reviewed all of appellant’s
medical records and diagnosed cervical spine disease, right carpal tunnel radiculopathy, right
cubital tunnel syndrome and bilateral carpal tunnel syndrome. Dr. Gribbin opined that
appellant’s conditions were chronic, permanent and directly related to his federal employment.
In an August 21, 2013 report, Dr. Mark Filippone, a Board-certified physiatrist, reviewed
appellant’s medical history and conducted a physical examination. He stated that appellant
worked as a letter carrier since 1986 and continued to work full-time regular duty driving a
straight box truck and occasionally shouldered a bag at work. Upon examination, Dr. Filippone
found that appellant demonstrated a bilateral positive Tinel’s and Phalen’s sign referable to the
median nerve at the wrists. He opined that appellant sustained “[m]ultiple trauma directly and
solely the result of the injuries sustained while at work for [the employing establishment] on
[March 18, 2011] to include bilateral carpal tunnel syndrome.” Dr. Filippone also diagnosed
internal derangement of both shoulder and both knees. He indicated that appellant had prior
motor vehicle accidents in 1999 and perhaps in 2001 but opined that “any those injuries have
been exacerbated by the … injury trauma of March 18, 2011.”
By decision dated October 24, 2013, OWCP denied modification of the June 12, 2013
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, and that an injury3 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.5

2

Id.

3

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
4

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

5

See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).

3

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.6
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish a claim that
federal employment factors caused or aggravated his bilateral carpal tunnel syndrome. He
submitted a statement in which he identified the factors of employment that he believed caused
the condition, including sorting, pushing, lifting and delivering mail, which OWCP accepted as
factual. However, in order to establish a claim that he sustained an employment-related injury,
appellant must also submit rationalized medical evidence which explains how his medical
condition was caused or aggravated by the implicated employment factors.7
On August 21, 2013 Dr. Filippone reviewed appellant’s medical history and conducted a
physical examination. He stated that appellant worked as a letter carrier since 1986 and
continued to work full-time regular duty driving a straight box truck and occasionally shouldered
a bag at work. Upon examination, Dr. Filippone found that appellant demonstrated a bilaterally
positive Tinel’s and Phalen’s sign referable to the median nerve at the wrists. He opined that
appellant sustained “[m]ultiple trauma directly and solely the result of the injuries sustained
while at work for [the employing establishment] on [March 18, 2011] to include bilateral carpal
tunnel syndrome.” Dr. Filippone also diagnosed internal derangement of both shoulder and both
knees. He indicated that appellant had prior motor vehicle accidents in 1999 and perhaps in
2001 but opined that “any those injuries have been exacerbated by the … injury trauma of
March 18, 2011.” However, Dr. Filippone failed to provide a rationalized opinion explaining
how factors of appellant’s federal employment, such as sorting, pushing, lifting and delivering
mail, caused or aggravated his bilateral carpal tunnel syndrome or any other condition or how the
employment factor exacerbated prior nonwork-related conditions. He noted that appellant’s
condition occurred while he was at work, but such generalized statements do not establish causal
relationship because they merely repeat appellant’s allegations and are unsupported by adequate
medical rationale explaining how his physical activity at work actually caused or aggravated the
diagnosed conditions.8 Lacking thorough medical rationale on the issue of causal relationship,
the Board finds that Dr. Filippone’s report is insufficient to establish that appellant sustained an
employment-related injury.
In her reports, Dr. Gribbin diagnosed bilateral carpal tunnel syndrome, right carpal tunnel
radiculopathy, right cubital tunnel syndrome and trigger finger. She indicated that appellant had
6

See O.W., supra note 4.

7

See A.C., Docket No. 08-1453 (issued November 18, 2008); Donald W. Wenzel, 56 ECAB 390 (2005); Leslie C.
Moore, 52 ECAB 132 (2000).
8

See K.W., Docket No. 10-98 (issued September 10, 2010).

4

a history of repetitive lifting and opined that his conditions were chronic, permanent and directly
related to his federal employment. The Board has held that the mere fact that appellant’s
symptoms arise during a period of employment or produce symptoms revelatory of an
underlying condition does not establish a causal relationship between appellant’s condition and
his employment factors.9 Dr. Gribbin failed to provide a rationalized opinion explaining how
factors of appellant’s federal employment, such as sorting, pushing, lifting and delivering mail,
caused or aggravated his bilateral carpal tunnel syndrome or any other condition. Thus, the
Board finds that her reports are insufficiently rationalized to establish that appellant’s conditions
were caused or aggravated by factors of his federal employment.
In a June 13, 2012 report, Dr. Grenis diagnosed bilateral carpal tunnel syndrome and
indicated that appellant was a postal worker. The Board has held that medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.10 As such, the Board finds that appellant did not meet
his burden of proof with the submission of this report.
In support of his claim, appellant submitted EMG/NCS dated February 13, November 26
and December 2, 2012 and physical therapy notes dated June 18 through 22, 2012. These
documents do not constitute competent medical evidence as they do not contain rationale by a
physician relating appellant’s disability to his employment.11 As such, the Board finds that
appellant did not meet his burden of proof with these submissions.
As appellant has not submitted any rationalized medical evidence to support his
allegation that he sustained an injury causally related to the accepted employment factors, he
failed to meet his burden of proof to establish a claim.
On appeal, counsel contends that appellant has provided sufficient evidence to establish
that his bilateral carpal tunnel syndrome is related to his federal employment duties. He argues
that, although appellant did have other injuries, including a motor vehicle accident outside of
work, these outside injuries should not preclude an occupational claim for bilateral carpal tunnel
syndrome. Based on the findings and reasons stated above, the Board finds that counsel’s
arguments are not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

9

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

10

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

11

See 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N. Fassi,
42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).

5

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained bilateral carpal tunnel syndrome in the performance of duty causally related to factors
of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the October 24, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 11, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

